


Exhibit 10.1.9

    Regeneron Pharmaceuticals, Inc. ID: [                    ] Notice of Grant
of Stock Options 777 Old Saw Mill River Road and Option Agreement Tarrytown, New
York 10591     Option [OPTIONEE NAME] Number:                [             ]
[OPTIONEE ADDRESS] Plan: 04 ID [ ]  


Effective <date> (the Grant Date) you have been granted a Non-Qualified Stock
Option to buy [     ] shares of Regeneron Pharmaceuticals, Inc. (the Company)
stock at [$     ] per share.

The total option price of the shares granted is [$     ].

Shares in each period will become fully vested on the date shown.

[Shares       Vest Type       Full Vest       Expiration Date [10 years from
Grant ** On Vest Date [__/__/__]** Date] [10 years from Grant ** On Vest Date
[__/__/__]** Date] [10 years from Grant ** On Vest Date [__/__/__]** Date]      
       

 


 

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Company’s Second Amended and Restated 2000
Long-Term Incentive Plan and the enclosed Option Agreement, both of which are
attached and made a part of this document.

 

____________________
 


**  

Options for non-employee directors will vest in approximately equal annual
33-1/3% installments. Full Vest Dates will occur on the first, second, and third
anniversaries of the Grant Date.

      ***  

Date to be 10 years from the Grant Date.


--------------------------------------------------------------------------------




REGENERON PHARMACEUTICALS, INC.

Non-Qualified Stock Option

OPTION AGREEMENT
PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.
SECOND AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN
(Non-Employee Director Grant)

          THIS AGREEMENT, made as of the date on the Notice of Grant of Stock
Options, by and between Regeneron Pharmaceuticals, Inc., a New York corporation
(the "Company"), and the individual named on the Notice of Grant of Stock
Options (the "Grantee");

          WHEREAS, the Grantee is a non-employee member of the board of
directors of the Company (the "Board") and the Company desires to afford the
Grantee the opportunity to acquire or enlarge the Grantee's stock ownership in
the Company so that the Grantee may have a direct proprietary interest in the
Company's success; and

          WHEREAS, the Committee administering the Company's Second Amended and
Restated 2000 Long-Term Incentive Plan (as amended from time to time, the
"Plan") has granted (as of the effective date of grant specified in the Notice
of Grant of Stock Options) to the Grantee a Stock Option to purchase the number
of shares of the Company's Common Stock ($.001 par value) (the "Common Stock")
as set forth in the Notice of Grant of Stock Options.

          NOW, THEREFORE, in consideration of the covenants and agreements
herein contained, the parties agree as follows:

     1. Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Grantee, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth here, the option to purchase from the
Company all or any part of an aggregate of shares of Common Stock at the
purchase price per share (the "Option") as shown on the Notice of Grant of Stock
Options. No part of the Option granted hereby is intended to qualify as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code").

     2. Vesting; Exercise. (a) The Option is exercisable in installments as
provided on the Notice of Grant of Stock Options. To the extent that the Option
has become exercisable with respect to the number of shares of Common Stock as
provided on the Notice of Grant of Stock Options and subject to the terms and
conditions of the Plan, including without limitation, Section 7(c)(2), the
Option may thereafter be exercised by the Grantee, in whole or in part, at any
time or from time to time prior to the expiration of the Option in accordance
with the requirements set forth in Section 7(c)(3) of the Plan, including,
without limitation, the filing of such written form of exercise notice as may be
provided by the Company, and in accordance with applicable tax and other laws.
In addition to the methods of payment described in Section 7(c)(3) of the Plan,
the Grantee shall be eligible to pay for shares of Common Stock purchased upon
the exercise of the Option by directing the Company to withhold shares of Common
Stock that would otherwise be issued pursuant to the Option exercise having a
Fair Market Value (as measured on the date of exercise) equal to the Option
exercise price. The Grantee acknowledges that it is the Grantee's responsibility
to satisfy any federal, state and local tax requirements related to the exercise
of the Option.

     (b) The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall be entitled to exercise the Option with respect to the number of
shares of Common Stock granted as indicated provided that (except as set forth
below with respect to Retirement) the Grantee has not incurred a termination of
service as a member of the Board prior to such date. There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on the Full Vest Dates. Except as otherwise provided below or in the Notice
of Grant of Stock Options or as may be otherwise determined by the Committee in
accordance with Section 7(e) of the Plan, no vesting shall occur after such date
as the Grantee ceases to be on the Board and all unvested Options shall be
forfeited at such time. Notwithstanding the preceding sentence, upon the
Grantee’s Retirement from service on the Board, the Option shall continue to
vest in installments as provided on the Notice of Grant of Stock Options as if
the Grantee had remained in service on the Board. For purposes of this
Agreement, "Retirement" shall mean a voluntary termination of service on the
Board (including by not standing for re-election) by the Grantee at a time when
the Grantee meets both of the following criteria: the Grantee has served as a
member of the Board for a minimum of three (3) years, and the combination of the
Grantee’s age and total years of service as a member of the Board equals a
minimum of 80.

     (c) Notwithstanding anything herein or in the Notice of Grant of Stock
Options to the contrary, the Option shall be fully vested on the date of a
Change in Control. If the application of the provision in the foregoing
sentence, similar provisions in other stock option or restricted stock grants,
and other payments and benefits payable to the Grantee in connection with a
Change in Control (collectively, the “Company Payments”) would result in the
Grantee being subject to the excise tax payable under Internal Revenue Code
Section 4999 (the “Excise Tax”), the amount of any Company Payments shall be
automatically reduced to an amount one dollar less than an amount that would
subject the Grantee to the Excise Tax; provided, however, that the reduction
shall occur only if the reduced Company Payments received by the Grantee (after
taking into account further reductions for applicable federal, state and local
income, social security and other taxes) would be greater than the unreduced
Company Payments to be received by the Grantee minus (i) the Excise Tax payable
with respect to such Company Payments and (ii) all applicable federal, state and
local income, social security and other taxes on such Company Payments. If the
Company Payments are to be reduced in accordance with the foregoing, the Company
Payments shall be reduced as mutually agreed between the Company and the Grantee
or, in the event the parties cannot agree, in the following order (1)
acceleration of vesting of any option where the exercise price exceeds the fair
market value of the underlying shares at the time the acceleration would
otherwise occur, (2) any lump sum severance based on a multiple of base salary
or bonus, (3) any other cash amounts payable to the Grantee, (4) any benefits
valued as parachute payments, and (5) acceleration of vesting of any equity not
covered by (1) above.

2

--------------------------------------------------------------------------------




     3. Option Term. Except as otherwise provided in the next sentence or in the
Plan, the Option shall expire on the tenth anniversary of the grant of the
Option as shown on the Notice of Grant of Stock Options. In the event of
termination of service as a member of the Board of the Company, except as may be
otherwise determined by the Committee in accordance with Section 7(e) of the
Plan, the vested portion of the Option shall expire on the earlier of (i) the
tenth anniversary of this grant, or (ii)(A) subject to (D) below, three months
after such termination if such termination is for any reason other than death,
Retirement, or long-term disability, (B) the tenth anniversary of this grant if
such termination is due to the Grantee's Retirement, (C) one year after the
termination if such termination is due to the Grantee's death or long-term
disability or (D) one year after such termination if such termination is at any
time within two years after the occurrence of a Change in Control.

     4. Restrictions on Transfer of Option. The Option granted hereby shall not
be transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.

     5. Rights of a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance to the Grantee of a certificate or certificates
for such shares. No adjustment shall be made for dividends in cash or other
property, distributions, or other rights with respect to such shares for which
the record date is prior to the date upon which the Grantee shall become the
holder of record therefor.

     6. Compliance with Law and Regulations. This award and any obligation of
the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company shall be under no obligation
to effect the registration pursuant to federal securities laws of any interests
in the Plan or any shares of Common Stock to be issued hereunder or to effect
similar compliance under any state laws. The Company shall not be obligated to
cause to be issued or delivered any certificates evidencing shares of Common
Stock pursuant to this Agreement unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable. Except to the extent preempted by any
applicable federal law, this Agreement shall be construed and administered in
accordance with the laws of the State of New York without reference to its
principles of conflicts of law.

     7. Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The Plan is
incorporated herein by reference, and any capitalized term used but not defined
herein shall have the same meaning as in the Plan. To the extent that this
Agreement is silent with respect to, or in any way inconsistent with, the terms
of the Plan, the provisions of the Plan shall govern and this Agreement shall be
deemed to be modified accordingly.

     8. Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has
terminated service, to the last address for the Grantee indicated in the records
of the Company, or such other address as the relevant party shall specify at any
time hereafter in accordance with this Section 8.

3

--------------------------------------------------------------------------------